Citation Nr: 0335076	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-16 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had recognized active service from December 1941 
to April 1943 and from January 1945 to April 1946.  He was a 
prisoner of war (POW) from June 1942 to April 1943.  The 
veteran died on January [redacted], 1987.  The appellant is his 
surviving spouse.

This appeal arises from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In this decision, 
the RO denied the appellant's claim for entitlement to 
service connection for the cause of the veteran's death.  


FINDINGS OF FACT


1.  Sufficient evidence for an equitable decision of the 
issue on appeal has been obtained.

2.  The veteran had recognized military service from December 
1941 to April 1943 and from January 1945 to April 1946.  He 
was held as a POW from June 1942 to April 1943.

3.  The veteran died on January [redacted], 1987 and his Certificate 
of Death indicated the causes of his death were 
cardiorespiratory arrest, secondary to septicemia, secondary 
to pneumonia, secondary to non-Hodgkin's disease of the 
abdomen and pelvis.  A certificate from the veteran's 
treating physician dated in October 2001 indicates that 
hypertension and cardiomegaly also contributed to the 
veteran's death.  No other significant conditions 
contributing to his death were noted.

4.  The cause of the veteran's death was not incurred in or 
chronically aggravated by his military service or during any 
applicable presumptive period following service.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by his military service or during any presumptive 
period.  38 U.S.C.A. §§ 1110, 1112, 1310, 5103, 5103A (West 
1991 & 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 
3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002).  As discussed below, the development conducted 
by VA in this case fully meets the requirements of the old 
provisions of 38 U.S.C.A. § 5107(a) (West 1991) and the new 
provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002).  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The 
publication of new regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA) does not require further 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. § 3.159 
(2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

However, the Board notes that a Statement of the Case (SOC) 
regarding the issue of service connection for the cause of 
the veteran's death was originally issued on June 27, 2000.  
In a letter dated June 30, 2000 (received by the RO on July 
11, 2000), the appellant indicated this letter was in 
reference to her claims for "indemnity compensation and 
accrued benefits."  She expressed her confusion regarding 
notices from the RO that would in one instance indicate that 
it was working on her claim for compensation, but then 
alternate with notices that this compensation had been 
denied.  She referenced RO letters dated on May 9 and 16, 
2000 and a SOC issued on March 16, 2000.  This SOC concerned 
entitlement to a nonservice connected death pension, which 
was subsequently denied in a final Board decision issued on 
April 17, 2001.

While the appellant discussed the issues noted on the SOC of 
June 2000 in her letter dated three days later, the 
references in this letter plainly indicate that she had yet 
to receive the June 2000 SOC.  There is no mention of the 
June 2000 SOC in this letter.  In fact, the letter received 
in July 2000 merely asked for clarification of the RO's 
actions and did not indicate a desire to appeal these issues 
to the Board.  See 38 C.F.R. § 20.202 (...the Substantive 
Apppeal must...indicate that the appeal is being perfected...).  
Such clarification would have been given in the June 2000 SOC 
and she was informed that in order to perfect an appeal to 
the Board she was required to submit a substantive appeal on 
a VA Form 9 (provided with the SOC).  Such a substantive 
appeal was not received within 60 days of the June 2000 SOC 
or within one year of the May 2000 rating decision that had 
originally denied these claims.  Therefore, the Board finds 
that the appellant had not timely appealed the rating 
decision of May 2000.

However, this claim has been reopened by the RO and decided 
on its merits based on the statutory requirements of Section 
7 of the VCAA.  Cf. 38 C.F.R. §§  3.105(a), 3.156.  As such, 
the Board will also review this case on its merits.  

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In a SOC of June 2000 and in a letter of May 
2001, VA informed the appellant of the actions she must take 
and the type of lay and medical evidence required in order to 
establish her current claims.  She was specifically informed 
that this evidence should include medical evidence showing a 
relationship between the veteran's cause of death and a 
disease or injury resulting from his military service.  The 
letter of May 2001 informed the appellant of the type of 
actions that were required of her, to include her 
identification of pertinent evidence and her own attempt to 
obtain and forward this evidence to VA.  This letter also 
informed the appellant of the development that would be 
completed by VA in substantiating her claim, to include 
obtaining pertinent records and a VA opinion, if appropriate.  
In the SOCs of June 2000 and August 2002, VA specifically 
notified the appellant of the evidence that it had 
considered.  The SOC of August 2002 notified her of the 
pertinent laws and regulations and the reasons and bases for 
VA's decision.  These documents also informed the appellant 
of the presumptive service connection provisions of 38 C.F.R. 
§§ 3.307 and 3.309.  In addition, the appellant received 
notification of the old statutes and regulations governing 
VA's duty to notify and assist in the SOC of June 2000 and 
the new statutes and regulations in the August 2002 SOC.  She 
was provided the opportunity to submit additional argument 
based on these provisions.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Based on the above analysis, the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been met.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  All records 
pertinent to the current claim in the possession of the 
Federal government have been obtained, to include service 
medical records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).  The appellant has not alleged that the 
veteran was ever treated at a VA facility or received 
Workers' Compensation or Social Security Administration 
disability benefits, and there is no indication that other 
Federal department or agency records exist that should be 
requested.  See 38 U.S.C.A. § 5106.  As this case concerns 
the cause of the veteran's death, a VA compensation 
examination cannot be conducted.  While there is lay evidence 
alleging that the veteran incurred the causes of his death 
during his military service, there is no 
competent/contemporaneous medical evidence of these disorders 
in his service medical records or any medical records dated 
within one year of his separation.  During his lifetime, the 
veteran never claimed that he had incurred such diseases, 
except for essential hypertension for which service-
connection was denied in a rating decision of July 1972.  
Accordingly, VA need not obtain a medical opinion in this 
case because there is no competent/contemporaneous medical 
evidence on which an opinion can be based and, thus, there is 
no reasonable possibility that any current medical opinion 
would substantiate the claim.

The appellant has identified private treatment records that 
were obtained in December 2001.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(1).  In a letter of March 2000, the 
appellant indicated her inability to obtain medical evidence 
that would establish service-connection for the cause of the 
veteran's death.  VA has requested that the appellant 
identify pertinent medical records, and that she complete and 
submit enclosed release forms, in its letter of May 2001.  
The appellant did identify pertinent private treatment 
records in a letter of July 2001 and submitted these records 
to VA in December 2001.  These records are from the private 
hospital listed as the veteran's place of death on his 
Certificate of Death.  As the appellant has identified no 
other pertinent records, no further development of the 
medical evidence is warranted.  In addition, as VA has 
obtained all identified records, the duty to notify the 
appellant of an inability to obtain pertinent records is 
moot.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 
3.159(e).  The appellant has repeatedly indicated that she 
does not desire to have a hearing before VA.  By letter of 
October 2002, the RO informed the appellant that her case was 
being forwarded to the Board and, in effect, that it would 
not undertake any further development in her claim.  

The United States Court of Appeals for the Federal Circuit 
(Circuit Court) in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001), addressed a challenge to the validity 
of 38 C.F.R. § 3.22 (dependency and indemnity benefits for 
survivors of certain veterans rated totally disabled at time 
of death), as revised in January 2000.  That regulation 
restricted the award of dependency and indemnity compensation 
(DIC) to survivors of deceased veterans to cases where the 
veteran (during his or her lifetime) had established a right 
to receive total service-connected disability compensation 
for the period of time required by 38 U.S.C.A. § 1318, or 
would have established such right but for clear and 
unmistakable error in the adjudication of the veteran's 
claim.  The January 2000 amendment specifically rejects the 
holding of the United States Court of Appeals for Veterans 
Claims (Court) in Green v. Brown, 10 Vet. App. 111 (1997), 
that held the "entitled to receive" language contained in 
section 38 U.S.C.A. § 1318 required a determination to be 
made as to whether a deceased veteran "hypothetically" 
would have been entitled to receive compensation for a 
totally disabling service-connected disability for the 
requisite period of time.  See also Carpenter v. West, 11 
Vet. App. 140 (1998), Wingo v. West, 11 Vet. App. 307 (1998).  
Because the Circuit Court concluded that the revised 
regulation was inconsistent with another regulation, 
38 C.F.R. § 20.1106, that interprets a virtually identical 
veterans benefits statute, 38 U.S.C.A. § 1311(a)(2), and that 
VA failed to explain its rationale for interpreting these 
virtually identical statutes in conflicting ways, the 
regulation is remanded to VA for further consideration.  The 
Circuit Court further ordered that all cases currently before 
VA involving 38 C.F.R. § 3.22 must be held in abeyance until 
a final determination was made in this matter.  

The Board finds that this decision is not applicable to the 
current case, as it is clear that the appellant's claim for 
dependency and indemnity compensation (DIC) is based solely 
on the claim of service connection for the cause of death.  
She has not alleged nor implied that the veteran's cause of 
death (cardiorespiratory and/or non-Hodgkin's disease) would 
have hypothetically warranted a total disability evaluation 
for the ten years prior to his death.  Thus, it is clear that 
the appellant did not intend or desire to file a claim for 
DIC under the provisions of 38 C.F.R. § 3.22.  As the issue 
in this case does not concern entitlement to DIC under the 
provisions of 38 C.F.R. § 3.22, there is no authority under 
the decision in the NOVA v. VA to hold this matter in 
abeyance, and the Board is required to conduct appellate 
review at this time.

Finally, The Board notes that in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the Circuit Court invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Circuit Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (Reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the letter issued to the appellant in May 2001 that 
discussed the requirements of the VCAA, the RO requested that 
she submit information identifying pertinent evidence, or the 
evidence itself, to the RO within 60 days.  However, based on 
the appellant's actions, it is clear that she understood that 
she was not limited to this 60-day period for the submission 
of pertinent evidence.  In fact, the appellant did not submit 
private hospital records requested by the RO in the letter of 
May 2001 until December 2001.  The RO also notified the 
appellant of the Decision Review Officer process in a letter 
of May 2002.  This letter informed the appellant that 
additional evidence could be requested by, and/or submitted 
to, VA regarding her current claim.  The RO did not issue a 
SOC denying the current claim until August 2002, more than 
one year after the notification letter of May 2001.  As it 
has been more than a year since the issuance of the duty to 
notify and assist letter in May 2001, the appellant's claims 
will not be prematurely denied by the Board short of the 
statutory one-year period.

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affected the outcome of the case." ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
There is no evidence in this case that any error in the duty 
to assist has occurred that would have changed the Board's 
decision.  In this regard, while perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claims.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for the Cause of the Veteran's Death

Eligibility for VA benefits is governed by statutory and 
regulatory law, which defines an individual's legal status as 
a veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  
Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes as authorized by 
38 U.S.C.A. § 107 and 38 C.F.R. § 3.40.  Findings by the 
United States service department verifying a person's service 
"are binding on the VA for purposes of establishing service 
in the U.S. Armed Forces." Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992); see also Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).

In the present case, the U. S. Army confirmed in February 
1972 that the veteran had active military service for VA 
purposes from December 1941 to April 1943 and from January 
1945 to April 1946.  It also confirmed the veteran's POW 
status from June 1942 to April 1943.  The service 
department's determination regarding the veteran's period of 
active service is binding on VA.  38 C.F.R. § 3.203; see 
Duro, 2 Vet. App. at 532.

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury suffered, or 
disease contracted, in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  For a veteran who has served 
during a period of war, and primary anemia, cardiovascular-
renal disease (to include hypertension), Hodgkin's disease, 
peptic ulcers, and/or malignant tumors become manifest to a 
degree of ten percent disabling within one year of his or her 
separation from active military service; such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).  This presumption is rebuttable by affirmative 
evidence to the contrary.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For a veteran who was held as a POW for not less than 30 
days, and avitaminosis, beriberi (to include beriberi heart 
disease and ischemic heart disease if the veteran experienced 
localized edema during captivity), chronic dysentery, 
malnutrition, any other nutritional deficiency, irritable 
bowel syndrome, and/or peptic ulcer disease become manifest 
to a degree of ten percent at any time following military 
service; such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(5), 3.309(c).  Where disability compensation is 
claimed by a former POW, omission of history or findings from 
clinical records made upon repatriation is not determinative 
of service connection, particularly if evidence of comrades 
in support of the incurrence of the disability during 
confinement is available.  Special attention will be given to 
any disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  The 
circumstances attendant upon the individual veteran's 
confinement and the duration thereof will be associated with 
pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  38 C.F.R. § 3.304(e).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

On his military separation examination of December 1945, the 
veteran did not identify any medical history of significant 
diseases, wounds or injuries.  He denied any current wound, 
injury, or disease.  No abnormalities or defects were 
reported on the examination report and his cardiovascular 
system, musculoskeletal system, and lungs were found to be 
normal.  His chest X-ray was reported to be negative.  The 
veteran's enlistment record dated in April 1946 indicates 
that he did not receive any wounds or have any sickness 
during his military service.  

In an affidavit of October 1953, the veteran's commanding 
officer claimed that Japanese Forces had held the veteran as 
a POW from May 1942 to April 1943.  He did not attest that 
the veteran suffered with any type of disease or injury 
during this captivity.  

A Philippine National Red Cross certification dated in 
February 1964 revealed that the veteran had been found to 
suffer with presbyopia.

In a letter of March 1971, the veteran indicated that he 
currently suffered with "a malignant type of abscess" near 
his anus and hypertension.  He claimed that these disorders 
could be attributed to his World War II service and captivity 
in a Japanese concentration camp.  

A private physician's statement of July 1971 indicated that 
the veteran had been examined and found to suffer with 
essential hypertension and chronic/recurrent perineal sinus.  
It was noted that the veteran had undergone a fistulectomy 
the year before.

A hospital summary indicated that the veteran had been 
hospitalized from March to April 1972 for a draining sinus at 
the perineum.  The year before the veteran had undergone 
excision biopsy of a cystic mass in the same area which then 
became infected and developed a sinus tract.  During his 
hospitalization the veteran underwent excision biopsy of an 
infected perineal cyst and proctosigmoidoscopy, the latter 
revealing small hemorrhoids.  Laboratory testing found 
ascaris ova in his stool.  The discharge diagnoses were 
infected perineal cyst, presbyopia, and intestinal 
ascariasis.

The veteran was afforded a VA compensation examination in 
April 1972.  The veteran complained of having epigastric pain 
since 1947.  He reported having pain in his neck and 
dizziness since 1967, which his physician attributed to 
hypertension.  The veteran noted that he easily catches a 
cold since 1947.  He also claimed to have twice experienced 
right posterior lumbar pain since 1960 when passing stones on 
urination.  On examination, the veteran's cardiovascular and 
respiratory systems were reported to be negative, however, 
his blood pressure was 170/130.  The only defect concerning 
his musculoskeletal system was residuals of a cyst on his 
right buttock.  The diagnoses were residuals of an excised 
cyst with granulation on the right buttock, history of 
dysentery (not found on examination), mild "secondary" 
anemia, and mild dietary deficiency.  However, the same 
examiner noted in his report that on examination the veteran 
was "well nourished; fairly developed."

By rating decision of July 1972, the RO denied entitlement to 
service connection for essential hypertension, perineal 
sinus, intestinal ascariasis, dietary deficiency with anemia, 
intestinal ascariasis, and presbyopia.  The veteran did not 
appeal this decision.

Private hospital records noted an ultrasound report of 
September 1986 found a cystic mass overlying the left iliac 
artery which was displacing the urinary bladder to the left.  

This mass was surgically removed in October 1986.  A 
pathology report of October 1986 determined this mass to be 
mixed cellularity type non-Hodgkin's disease.  A laboratory 
report of October 1986 found no malarial parasites in the 
veteran's blood.  The final diagnoses on the hospital 
admission record were Hodgkin's disease, hypertension, and 
cardiomegaly.

On his Certificate of Death, it was reported the veteran had 
died on January [redacted], 1987.  His immediate cause of death was 
cardiorespiratory arrest, secondary to septicemia, secondary 
to pneumonia, secondary to non-Hodgkin's disease of the 
abdomen and pelvis.  

In a statement received in March 2000, a fellow servicemember 
verified that the veteran had been held as a POW from June 
1942 to April 1943.  This individual noted that while POWs, 
he and the veteran were subjected to physical abuse, 
unhealthy quarters, and given little and poor rations to eat.  

A medical certificate prepared by a private physician in 
October 2001 indicated that he had treated the veteran during 
his hospitalization in September 1986.  His diagnoses were 
Hodgkin's disease, hypertension, and cardiomegaly.  This 
physician noted that the veteran had undergone surgical 
excise/biopsy of the tumor.  

In a signed statement of November 2001, a fellow 
servicemember (the same individual who had prepared a 
statement dated in March 2000) indicated that he had known 
the veteran since his military service in World War II.  He 
reported that "for many years before [the veteran] died" he 
had observed the veteran to have no appetite, frequent scanty 
urination, look malnourished, and have poor vision.  The 
veteran would state that he suffered with a peptic ulcer and 
pains all over his body.  The author believed that the 
veteran had died due to disabilities or diseases that were 
"post-traumatic in nature" and attributable to the 
veteran's experiences as a POW.  

The appellant also filed a written statement in November 2001 
in which she attested that "during the years of our marriage 
life" she had observed the veteran suffer with chronic 
beriberi, lose of appetite, malnutrition, frequent urination, 
defective vision, peptic ulcer, and pains all over his body.  
She also felt that the veteran had died due to disabilities 
or diseases that were "post-traumatic in nature" and 
attributable to the veteran's experiences as a POW.  Thus, 
she contented that it should be presumed that the causes of 
his death were incurred during his military service.

In various presentations to VA, the appellant argued that the 
veteran was a reservist in the Philippine Army until his 
death and, therefore, his death should be considered service-
connected.  She asserted that since the veteran's military 
service in World War II was for both the U.S. and Philippine 
nations, denial of her benefits amounted to discrimination.  
She also contended that the inhuman conditions of the 
veteran's World War II service and captivity had a traumatic 
effect on the veteran's body, which eventually led to his 
cause of death.  The appellant asserted that the veteran 
suffered with loose bowel movements during his captivity, and 
in combination with the physical abuse and inhuman 
conditions, this developed into a malignant abscess near his 
anus, which in turn, developed into "a mass in his 
intestinal organ considered non-Hodgkin's disease."  In her 
substantive appeal of October 2002, the appellant contented 
that "POW-Public Law 91-376" and "Section 361" mandated 
the award of compensation for any POW that was in captivity 
for six months or more at a level of 100 percent, and at 30 
percent for less than six months captivity.  

The appellant and another lay servicemember have contended 
that the veteran's cause of death was related to his military 
service and captivity.  Although a lay person is competent to 
testify as to experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board cannot base its decisions on its own unsubstantiated 
medical opinion, but instead, must rely on the opinion of 
competent medical professionals.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  As these laypersons do not have the medical 
expertise to render a diagnosis or etiological opinion, these 
opinions cannot form a medical nexus supporting the grant of 
service connection.

Based on the above medical evidence, the Board finds that the 
disorder causing or contributing to the veteran's death was 
cardiorespiratory arrest, septicemia (presence or persistence 
of pathologic microorganisms or their toxins in the blood; 
blood poisoning), pneumonia, and non-Hodgkin's disease.  It 
would be reasonable to conclude that hypertension and 
cardiomegaly contributed to the veteran's death based on the 
treating physician's certificate in October 2001.  Based on 
the Certificate of Death in January 1987 and the physician's 
certificate of October 2001, it appears that there was no 
other condition, disease, or disability that caused or 
contributed to the veteran's death.  

The available service medical records found no disease or 
injury afflicted the veteran at the time of his separation in 
1946.  There is no contemporary evidence from 1946 or 1947 
that the veteran suffered with any type of chronic disease or 
disability.  

The medical evidence and the veteran's reported history on 
examination in April 1972 noted the onset of his hypertension 
symptoms in 1967, many years after his military service.  
Cardiomegaly was not found until the veteran's terminal 
hospitalization in 1986.  There is no medical evidence that 
these cardiovascular diseases existed during the veteran's 
military service or within one year of his separation.  There 
is no medical evidence that the veteran was ever diagnosed 
with beriberi or ischemic heart disease.  The available lay 
evidence fails to provide sufficient detail to determine 
whether any of these disorders were 10 percent disabling 
within a year of his separation in 1946, and in any event, 
these lay persons are not competent to identify what diseases 
or disorders are the cause of the veteran's symptomatology.  
Therefore, the veteran's cardiovascular disorders cannot be 
found to have been incurred during, or within one year after 
separation, of his military service.  

While the appellant and other lay witness noted the veteran 
had a peptic ulcer, there is no competent diagnosis for such 
a disability.  There is no competent diagnosis of a disorder 
affecting the veteran's lungs and respiratory tract prior to 
1986, nor is there any medical evidence to substantiate 
chronic blood poisoning prior to 1986.  Thus, these disorders 
cannot be determined to have any relationship with the 
veteran's military service or to have been incurred within 
one year of his discharge in 1946.  

The medical evidence is inconsistent whether the veteran's 
abdominal mass removed in 1986 was the result of Hodgkin's or 
non-Hodgkin's disease.  While the death certificate and 
pathology report indicated the existence of non-Hodgkin's 
disease, the hospital admission report and the physician's 
statement of October 2001 indicated that the mass was due to 
Hodgkin's disease.  Even assuming that the cause of death was 
Hodgkin's disease, and therefore entitled to consideration of 
presumptive service connection under 38 C.F.R. §§ 3.307 and 
3.309, the medical evidence still does not show that this 
disease was in anyway associated with the veteran's military 
service.  There is no medical evidence or opinion that such a 
disease existed during military service or within one year of 
such service, nor is there any medical opinion linking these 
diseases to such service.  The appellant has argued that the 
veteran's perineal cyst and sinus infection in 1971 led to 
his abdominal mass in 1986.  These is no medical opinion of 
record that supports this opinion or that the perineal cyst 
was related to military service.

The VA compensation examination of April 1972 did find the 
veteran suffered with malnutrition and anemia.  According to 
the provisions of 38 C.F.R. §§ 3.307 and 3.309, these 
disorders are presumed to be service-connected.  However, 
there is no competent medical evidence or opinion that has 
linked these disorders to the cause of his death in 1986.  In 
fact, the contemporaneous medical evidence in 1986 does not 
indicate that such disabilities existed at that time.

While the lay evidence indicates that the veteran complained 
of a number of symptoms since his military service, this 
evidence is not probative in showing the medical disorder or 
disease that caused these symptoms.  In regard to the 
appellant's specific contention that the traumatic 
experiences during the veteran's captivity led to the causes 
of his death, there is no medical opinion of record that has 
substantiated this claim.  In addition, the veteran's 
comptemporaneous claims in 1971 and the related medical 
history on VA examination in April 1972 does not support the 
lay evidence of the appellant.  As the available medical 
evidence does not place the onset of the veteran's causes of 
death prior to 1986 (that is, many years after the veteran's 
separation from the military), the presumptive service 
connection provisions of 38 C.F.R. §§ 3.307 and 3.309 are not 
applicable.  Therefore, the Board finds the most probative 
medical evidence does not establish that the causes of the 
veteran's death were incurred or aggravated during his 
military service or within any applicable presumptive period.

Regarding the appellant's implied contention in her 
substantive appeal of October 2002 that federal law requires 
the award of service connection for the causes of death in a 
veteran that was held more than six months as a POW, the 
Board notes that there currently is no § 361 in Chapter 38 of 
the United States Code.  However, under Public Laws 102-40 
(May 7, 1991), 102-83 (August 6, 1991), and 102-568 (October 
29, 1992), new section numbers were given to Chapter 38.  The 
former provisions of 38 U.S.C.A. § 361 are now located at 
38 U.S.C.A. § 1161.  The current 38 U.S.C.A. § 1161 discusses 
payment of disability compensation in disability severance 
cases, and apparently has nothing to do with the contentions 
elaborated by the appellant in her substantive appeal.  
Public Law 91-376 made changes to the old Chapter 38 at 
§§ 103, 211, 312, 314, 315, 3010, 3104, and 3111.  These 
sections correspond to the new §§ 103, 505/511, 1112, 1114, 
1115, 5110, 5304, and 5311.  Except for the provisions of 
38 U.S.C.A. § 1112 that discuss presumptive service 
connection for chronic diseases and former POWs, the other 
provisions listed appear to have no direct bearing on the 
determination of service connection in this case, nor do 
these sections contain the language quoted by the appellant 
in her substantive appeal.  In fact, it appears that the 
appellant was quoting an article in the American Legion 
magazine dated in March 1971 and has not reviewed the actual 
text of the cited statute.  As noted above, the Board has 
considered the provisions of 38 U.S.C.A. § 1112.

Regarding the appellant's contention that the veteran was a 
member of the Philippine Army reserve at the time of his 
death and, therefore, she is entitled to compensation for his 
death, the Board notes that such an award is not authorized 
by statute or regulation.  The Board is bound in its 
decisions by federal statutes, the regulations of VA, 
instructions of the VA Secretary, and precedent opinions of 
VA's chief legal officer.  38 U.S.C.A. § 7104(c).  These 
authorities do not authorize compensation for the death of a 
veteran of U. S. military service on the grounds that he was 
a member of a reserve component of a foreign nation.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

It is the Board's determination, based on the competent 
medical evidence of record, that the cause of the veteran's 
death is not service connected.  While the appellant and 
other lay observers are competent to report symptoms and 
injuries, the preponderance of the medical evidence does not 
support the award of service connection for the veteran's 
death.  The Board finds that the medical reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative of the cause of the 
veteran's death than the appellant's and other lay 
statements.  To the extent that the appellant and other lay 
observers associated the veteran's death with his military 
service, this lay evidence is not credible.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony).  To this extent, the preponderance of the 
evidence is against the claim for service connection and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



